EXAMINER'S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. As this E/A is limited to cancelling claims that were non-elected without traverse in response to a Restriction Requirement, applicant’s authorization therefor was not required.  MPEP 821.02. The application has been amended as follows:
Claims 12-18 are cancelled.

Election/Restrictions
Applicant’s 4-22-22 election without traverse of Group I (claims 1-11 and 19) is acknowledged.  While claims 12-18 were initially withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim, claims 12-18 have been cancelled by the above E/A. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if ≥1 currently named inventors is no longer an inventor ≥1 claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement (“IDS”)
The 10-22-19 IDS fails to comply with 37 CFR 1.98(a)(2), which requires (in pertinent part) a legible copy of each cited foreign patent document.  The IDS has been placed in the application file, but the lined-through information referred to therein (i.e. EP1839727, as no copy thereof was received) has not been considered.  Should applicant wish to correct this deficiency by filing the reference in a later IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Drawings
Applicant’s 9-27-19 drawings are provisionally accepted.  Due to their complexity, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Allowable Subject Matter
Claims 1-11 and 19 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be WO2016/120018 (published 8-4-16) (listed in and attached to applicant’s 10-22-19 IDS) (“’018”).  See ‘018 at, e.g., p. 8, ln. 13 to p. 10, ln. 10; Fig. 1.  Claim 1 has been allowed over ‘018, however, at least because ‘018 does not appear to teach or suggest withdrawing an acid gas substream comprising H2S and HCN from its acid gas separator (i.e. claimed step e.); the H2S and HCN departing ‘018’s absorption tower A is in solution phase within MeOH streams 5 and 6.  See id. at, e.g., p. 9, ln. 3-5 and 17-19; Fig. 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 16, 2022
Primary Examiner
Art Unit 1736